DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 08/27/2020 and 11/09/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10356523 and US 10631089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2: the prior art fails to disclose or suggest a specific distributed mode loudspeaker comprising: 
	an actuator coupled to a display panel, the actuator comprising: 
		a support attached to the display panel; and 
		a beam comprising a layer of piezoelectric material, the beam being 	attached to the support at one end and extending parallel to the display panel to 
Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed distributed mode loudspeaker distinguishing from the prior art.
Regarding independent claim 3: this claim including the distributed mode loudspeaker in claim 2 above and will be allowed under the same reasons that applied to claim 2.
Regarding independent claim 13: this claim is the corresponding method that operates the distributed mode loudspeaker in claim 2 above and will be allowed under the same reasons that applied to claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654